DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of restriction in the reply filed on 13 July 2022 is acknowledged.
Claim 33 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 13 July 2022.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a linear portion arranged to span from a bottom end of the mounting bracket arranged to be proximal to the opening in the structure to a top end of the mounting bracket” of claim 2 (Noted, the linear portion doesn’t touch mounting bracket in any embodiment) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “the carrier body is tapered in thickness” in claim 7; “an accelerating nozzle having a smaller inner diameter than an inner diameter of the conduit” of claim 27 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 25 are objected to because of the following informalities:  
1. In claim 17 lines 3-4, examiner recommend changing the limitation to “…and a pair of side walls projecting from the base wall toward the exterior wall of the structure, …”
2. In claim 25 lines 4-5, examiner recommend changing the limitation to “…extending from the first ends to the second ends.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 6-7, 16-18, 30 and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the inside" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites “between about 100 degrees and about 125 degrees.”  It’s not clear as to what’s required for the range.  The specification doesn’t specify what’s considered to be about 100 degrees and what’s considered to be about 125 degrees (For example, is 50-150 degrees considered to be about 100 degrees or about 125 degrees? Is 75-130 degrees considered to be about 100 degrees or about 125 degrees?)
Claim 6 recites “in intimate relation”.  It’s not clear as to what configuration is considered “in intimate relation”.  Examiner interprets that any connection is an intimate relation.
Claim 16 recites “which is open” in line 2.  It’s not clear as to what structure is for “which” (the shield or just the bottom end?)
Claim 18 recites “which is open” in line 3.  It’s not clear as to what structure is for “which” (the mounting bracket or just the bottom end?)
Claim 30 recites “the downward-turning upper portion traverses a generally U-shaped path from the linear portion”.  It’s not clear as to how a linear portion has a U-shaped path.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the downward-turning portion extending along a generally U-shaped path from the linear portion.”
Claim 32 recites “in intimate relation”.  It’s not clear as to what configuration is considered “ in intimate relation”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 13, 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Terry (https://terrylove.com/forums/index.php?threads/hot-water-heater-intake-vent-collecting-frost-plumber-says-its-normal.56120/.  Published in March 2014.  A PDF file of the website is attached) in view of Tester101 (https://diy.stackexchange.com/questions/36975/can-i-modify-the-vent-from-my-high-efficiency-furnace-to-prevent-possible-damage.  Published on Dec 19, 2013.  A PDF file of the website is attached.).
Regarding claim 1, Terry teaches a kit “for forming an exterior fluidic duct to be fluidically communicated with an appliance located inside a structure through an opening formed in an exterior upright wall of the structure” (this is intended use), the kit comprising:
a tubular conduit (annotated figure 1) “configured to convey gases to or from the appliance” (conduit can perform this function) between opposite open ends (the conduit inherently has opposite open ends to allow gas to flow through ) of the conduit, wherein the conduit is in a generally vertical orientation (vertical direction in annotated fig 1) in which one of the ends is disposed above the other end (upper and lower open ends) so as to define an upper end of the conduit which is in fluidic communication with an external environment of the structure and a lower end of the conduit to be arranged in fluidic communication with the appliance.
Terry fails to teach a mounting bracket arranged for attaching on an exterior of said wall of the structure at a location above said opening formed therein to define a fixed mounting location of the kit.

[AltContent: textbox (Cover assembly/panel)]
[AltContent: textbox (T-shaped connector)][AltContent: arrow]
[AltContent: arrow][AltContent: oval][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Tubular conduit)]
    PNG
    media_image1.png
    223
    265
    media_image1.png
    Greyscale

[AltContent: textbox (elbow portion of conduit)][AltContent: textbox (Linear portion of conduit)]

[AltContent: textbox (Annotated figure 1)]


Tester101 teaches a mounting bracket (annotated fig 2) arranged for attaching on an exterior of said wall of the structure (as seen in annotated fig 2) at a location above an opening (annotated fig 2) formed therein to define a fixed mounting location of the kit.
It would have been obvious at the time of filing to modify Terry as taught by Tester101 by incorporating mounting bracket in order to provide more support in the event that users wants to extend the length of the exhaust pipe.
Regarding claim 2, Terry in view of Tester101 teaches the conduit comprises a linear portion (Tester 101 shows linear conduit portion in annotated fig 2) arranged to span from a bottom end (at the mounting bracket at lower-right side of annotated fig 2) of the mounting bracket arranged to be proximal to the opening in the structure to a top end (at the mounting bracket at upper-left side of annotated fig 2) of the mounting bracket arranged to be distal thereto.

[AltContent: textbox (Opening on wall of house/structure to allow pipe to go through)][AltContent: arrow][AltContent: textbox (Annotated figure 2)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    509
    884
    media_image2.png
    Greyscale


[AltContent: textbox (mounting bracket including U-shaped bracket and fasteners for holding the bracket )]




Regarding claim 3, Terry in view of Tester101 teaches the conduit comprises a linear portion (annotated fig 2.  Also as evidenced by the duct next to the tubular conduit in annotated fig 2, the elbow portion has to connect a linear duct that extends into the wall) extending along a substantially linear axis and an elbow portion (annotated fig 2) formed integrally with the linear portion and defining the lower end of the conduit which is arranged to pass through the opening in the structure to an inside (inside the building), wherein the lower open end of the conduit defined by the elbow portion encompasses an axis which forms a prescribed angle of at least 90 degrees with the axis of the linear portion (the elbow is at 90 degree with the linear portion).
Regarding claim 4, Terry in view of Tester101 teaches the angle is between about 100 degrees and about 125 degrees (The angle is at 90 degrees, which is about 100 degrees).
Regarding claim 13, Terry in view of Tester101 teaches the mounting bracket is generally planar in shape so as to define a planar mounting surface for engaging the exterior wall of the structure (See Terry and annotated fig 1).
Regarding claim 28, Terry in view of Tester101 teaches the conduit is arranged to be supported in spaced relation to the mounting bracket (a portion of the mounting bracket is spaced apart from the conduit).
Regarding claim 29, Terry in view of Tester101 teaches the upper end of the conduit which is arranged to open away from the exterior wall, and wherein there is provided a connector in the shape of a T which is connectable at the upper end of the conduit to provide a pair of oppositely vertically facing openings in fluidic communication with the conduit but located either above or below the upper end thereof (See annotated fig 1).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Aycock (US 20110114034).
Regarding claim 5, Terry in view of Tester101 teaches all the limitations of claim 3.
Terry in view of Tester101 fails to teach a complementary elbow fitting which is distinct from the conduit, wherein the complementary elbow fitting comprises opposite open ends encompassing axes which intersect at the prescribed angle for fluidically interconnecting a linearly extending interior conduit which is fluidically connected to the elbow portion of the conduit and a substantially vertically extending conduit extending towards the appliance.
Aycock teaches a complementary elbow fitting (the elbow fitting connecting the horizontal conduit and the vertical conduit portion in fig 1), wherein the complementary elbow fitting comprises opposite open ends (elbow inherently has open ends) encompassing axes which intersect at the prescribed angle (90 degree) for fluidically interconnecting a linearly extending interior conduit (horizontal conduit portion from opening 20 to elbow) which is fluidically connected to the elbow portion of the conduit and a substantially vertically extending conduit (vertical duct portion extending from the elbow) extending towards the appliance. 
In combination Terr in view of Tester 101, Aycock teaches that the complementary elbow fitting is distinct from the conduit (they are separate pieces).
It would have been obvious at the time of filing to modify by adding an elbow to the kit in order to connect different duct section from the opening on building wall to the appliance.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Bailey (US 8496515).
Regarding claim 6, Terry in view of Tester 101 teaches all the limitations of claim 1.
Terry in view of Tester 101 fails to teach a screen assembly for substantially obstructing passage of solid matter or animals from the external environment and into the conduit through the upper end thereof, wherein the screen assembly comprises an annular resilient carrier body configured to be received in intimate relation over the upper end of the conduit and defining an opening, and a screen member defining a plurality of openings configured to obstruct passage of the solid matter or animals therethrough, wherein the screen member spans across said opening of the carrier body.
Bailey teaches (See fig 20) a screen assembly for substantially obstructing passage of solid matter or animals from the external environment and into a conduit (110, fig 19) through an end (upper end) of the conduit, wherein the screen assembly comprises an annular carrier body (11+1a, fig 19 or 20) configured to be received in intimate relation over the end of the conduit and defining an opening (inner space of carrier body), and a screen member (3, fig 20) defining a plurality of openings (screen inherently has openings) configured to obstruct passage of the solid matter or animals therethrough, wherein the screen member spans across said opening of the carrier body.
It would have been obvious at the time of filing to modify Terry in view of Tester 101 as taught by Bailey by adding a screen device in order to prevent animals from going into the exhaust system.
As for the limitation that the carrier body is “resilient”, it would have been an obvious matter of design choice to modify the apparatus of Terry in view of Tester 101, Bailey to have a resilient carrier body since the present application does not show that the particular characteristic of the carrier body being resilient solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.
Regarding claim 7, Terr in view of Tester 101, Bailey teaches the carrier body comprises a proximal side (lower end as view in Bryant fig 19) arranged to encompass the conduit and a distal side (upper end as view in Bryant fig 19) arranged to be spaced from the upper end of the conduit, the screen member being supported at an intermediate location (see Terry fig 20) between the proximal and distal sides, and wherein the carrier body is tapered (see Terry fig 19) in thickness, measured between an inner side arranged to engage the conduit and an outer side opposite thereto arranged to be exposed to the external environment, from the distal side to the proximal side such that the inner side is arranged to be substantially flush with an interior tubular surface at the upper end of the conduit (as seen in Terry fig 19).

Claims 8-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Warmuth (US 20140034046).
Regarding claim 8, Terry in view of Tester101 teaches a cover assembly (annotated fig 1) for forming a seal between the opening in the structure and the conduit arranged to pass therethrough, wherein the cover assembly includes a cover panel (the assembly has a flat panel) arranged for attaching on the exterior of the wall of the structure at a location coincident with the opening therein, wherein the cover panel defines an opening (the cover panel inherently ahs an opening to connect with ducts inside the building) to be communicated with the opening in the structure, said opening of the cover panel being sized larger (opening inherently is larger than conduit in order for conduit to pass through) than an outer diameter of the conduit to enable passage of the conduit therethrough.
Terry in view of Tester101 fails to teach the cover assembly includes an annular gasket supported by the cover panel within the opening thereof and configured to sealingly receive the conduit therethrough.
Warmuth teaches a cover assembly (100, fig 2) includes an annular gasket supported by the cover panel within the opening thereof and configured to sealingly receive the conduit therethrough (Fig 2 and [0020] “Elastomeric gaskets, other types of seals, sealants, or the like may be provided in the annular grooves 116, 118, for example, at the bottom thereof, to provide a positive seal between the pipes 108, 110”).
It would have been obvious at the time of filing to modify Terry in view of Tester 101 as taught by Warmuth by incorporating gasket in the cover in order to prevent air leaking through the opening in the cover assembly.
Regarding claim 9, Terry in view of Tester101, Warmuth teaches the opening in the cover panel is configured to be smaller than the opening in the structure (Warmuth teaches ducts 108 is fitted in groove 116 and duct passes through building opening.  Therefore the opening in the panel, which would be 120 in Warmuth, is smaller than the opening in the structure.).
Regarding claim 11, Terry in view of Tester101, Warmuth teaches the cover panel defines a generally planar mounting face (Warmuth 111, fig 2) for facing the wall of the structure and wherein the cover assembly further includes a tubular sleeve (125, fig 1) “configured to be received in the opening of the structure” (this is intended function), the sleeve supporting at one end thereof that is arranged to be located at or adjacent the exterior of the structure an outwardly extending annular flange (annotated fig 3) “for providing a generally planar face to interface with the planar face of the cover panel” (this is intended function).
Regarding claim 12, Terry in view of Tester101, Warmuth teaches the cover panel defines an outer face (outer face of cover in annotated fig 1) arranged to be exposed to the external environment “that is configured to support a warning label thereon” (this is intended function).
[AltContent: textbox (annular flange)][AltContent: arrow]
    PNG
    media_image3.png
    411
    484
    media_image3.png
    Greyscale


[AltContent: textbox (Annotated fig 3)]



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101, Warmuth as shown in claim 8, and further in view of Buck (US 20090270024).
Regarding claim 10, Terry in view of Tester101, Warmuth teaches all the limitations of claim 8.
Terry in view of Tester101, Warmuth fails to teach the cover assembly further includes a gasket in the form of a pad with an opening therein which is in communication with the opening in the cover panel, the pad being configured to be received intermediate the cover panel and the wall of the structure to form a substantially fluidically sealed interface therebetween.
Buck teaches a cover assembly (100, fig 4) includes a gasket (144, fig 4) in the form of a pad (gasket 144 is in form of a thin sheet/pad) with an opening (opening enclosed by inner edge 148, fig 4) therein which is in communication with an opening (openings in louvers 104) in the cover panel (102), the pad being “configured to be received intermediate the cover panel and the wall of the structure to form a substantially fluidically sealed interface therebetween” (The assembly of Buck is used as the vent structure to an internal space according to [0014].  Therefore the assembly of Buck is attached to a structure and therefore the pad would be at a location intermediate the cover panel and the wall of the structure.).
It would have been obvious at the time of filing to modify Terry in view of Tester101, Warmuth as taught by Buck by adding gasket between the cover assembly and the building in order to prevent water leak at the connection of the duct and the building wall.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Coscarella (US 20130231042).
Regarding claim 14, Terry in view of Tester101 teaches all the limitations of claim 1 and the mounting bracket comprising a rigid body (the cover of Terry is well known to be rigid).
Terry in view of Tester101 fails to teach the cover assembly comprising a pliable pad coupled to the rigid body configured for engaging and conforming to a surface of the exterior wall of the structure.
Coscarella a cover assembly (fig 1) having a pliable pad (flexible sheet 28) coupled to the rigid body (16+26) configured for engaging and conforming to a surface of the exterior wall of the structure (see fig 3).
It would have been obvious at the time of filing to modify Terry in view of Tester101 as taught by Coscarella by incorporating a pliable pad to the vent body in order to provide a better seal between uneven exterior surface of building wall and the vent structure (pliable pad can be stretch to conform the uneven exterior surface.)
Regarding claim 15, Terry in view of Tester101, Coscarella teaches the pliable pad is resilient. (Coscarella [0027], “flexible sheet 28”)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Douglas (https://www.justanswer.com/hvac/8y95b-pipe-left.html  Published on 24 February 2015.  A PDF file of the website is attached.).
Regarding claim 27, Terry in view of Tester101 teaches all the limitations of claim 1.
Terry in view of Tester101 fails to teach an accelerating nozzle having a smaller inner diameter than an inner diameter of the conduit and configured to be received in the upper end of the conduit for accelerating the gases conveyed by the conduit upon discharge therefrom to the external environment.
Douglas teaches an accelerating nozzle (annotated fig 4) having a smaller inner diameter than an inner diameter of a conduit (annotated fig 4) for accelerating the gases conveyed by the conduit upon discharge therefrom to the external environment.
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image4.png
    527
    687
    media_image4.png
    Greyscale

[AltContent: textbox (conduit)][AltContent: textbox (an accelerating nozzle)][AltContent: textbox (This portion of accelerator nozzle has smaller inner diameter)]

[AltContent: textbox (Annotated fig 4)]


As modified, Terry in view of Tester101 and Douglas teaches the accelerator nozzle is received in the upper end of the conduit.
It would have been obvious at the time of filing to modify Terry in view of Tester101 by adding an accelerator nozzle in order to create increased speed for the exhaust gas out of the exhaust system so that exhaust gas flows to a location farther away from the building.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Terry in view of Tester101 as shown in claim 1, and further in view of Goodman (See attached Goodman manual Goodman_GMS9_GCS9. Published in July 2006.)
Regarding claim 30, Terry in view of Tester101 teaches all the limitations of claim 1.
Terry in view of Tester101 fails to teach the conduit comprises a linear portion extending along a substantially linear axis and a downward-turning upper portion formed integrally with the linear portion and defining the upper end of the conduit, wherein the downward-turning upper portion traverses a generally U-shaped path from the linear portion to the upper end of the conduit such that the upper end of the conduit defined by the downward-turning portion is arranged to face downwardly in the generally vertical orientation of the conduit.
Goodman teaches the conduit comprises a linear portion extending along a substantially linear axis and a downward-turning upper portion formed integrally with the linear portion and defining the upper end of the conduit, wherein the downward-turning upper portion traverses a generally U-shaped path from the linear portion to the upper end of the conduit such that the upper end of the conduit defined by the downward-turning portion is arranged to face downwardly in the generally vertical orientation of the conduit (See the picture on the lower left side of page 18.  A U-shaped path is connected to a vertical pipe section).
It would have been obvious at the time of filing to modify Terry in view of Tester101 by incorporating a TEE for the vent pipe in order to guide exhaust gas to desired directions.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Terry (https://terrylove.com/forums/index.php?threads/hot-water-heater-intake-vent-collecting-frost-plumber-says-its-normal.56120/.  Published in March 2014.  A PDF file of the website is attached) in view of Warmuth (US 20140034046).
Regarding claim 31, Terry teaches a kit “for forming an exterior fluidic duct to be fluidically communicated with an appliance located inside a structure through an opening formed in an exterior upright wall of the structure” (this is intended use), the kit comprising:
a tubular conduit (annotated figure 1) “configured to convey gases to or from the appliance” (conduit can perform this function) between opposite open ends (the conduit inherently has opposite open ends to allow gas to flow through ) of the conduit, wherein the conduit is in a generally vertical orientation (vertical direction in annotated fig 1) in which one of the ends is disposed above the other end (upper and lower open ends) so as to define an upper end of the conduit which is in fluidic communication with an external environment of the structure and a lower end of the conduit to be arranged in fluidic communication with the appliance, and 
a cover assembly (annotated fig 1) for forming a seal between the opening in the structure and the conduit arranged to pass therethrough, wherein the cover assembly includes a cover panel (the assembly has a flat panel) arranged for attaching on the exterior of the wall of the structure at a location coincident with the opening therein, wherein the cover panel defines an opening (the cover panel inherently ahs an opening to connect with ducts inside the building) to be communicated with the opening in the structure, said opening of the cover panel being sized larger (opening inherently is larger than conduit in order for conduit to pass through) than an outer diameter of the conduit to enable passage of the conduit therethrough.
Terry in view of Tester101 fails to teach the cover assembly includes an annular gasket supported by the cover panel within the opening thereof and configured to sealingly receive the conduit therethrough.
Warmuth teaches a cover assembly (100, fig 2) includes an annular gasket supported by the cover panel within the opening thereof and configured to sealingly receive the conduit therethrough (Fig 2 and [0020] “Elastomeric gaskets, other types of seals, sealants, or the like may be provided in the annular grooves 116, 118, for example, at the bottom thereof, to provide a positive seal between the pipes 108, 110”).
It would have been obvious at the time of filing to modify Terry in view of Tester 101 as taught by Warmuth by incorporating gasket in the cover in order to prevent air leaking through the opening in the cover assembly.

Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Terry (https://terrylove.com/forums/index.php?threads/hot-water-heater-intake-vent-collecting-frost-plumber-says-its-normal.56120/.  Published in March 2014.  A PDF file of the website is attached) in view of Bailey (US 8496515).
Regarding claim 32, Terry teaches a kit “for forming an exterior fluidic duct to be fluidically communicated with an appliance located inside a structure through an opening formed in an exterior upright wall of the structure” (this is intended use), the kit comprising:
a tubular conduit (annotated figure 1) “configured to convey gases to or from the appliance” (conduit can perform this function) between opposite open ends (the conduit inherently has opposite open ends to allow gas to flow through ) of the conduit, wherein the conduit is in a generally vertical orientation (vertical direction in annotated fig 1) in which one of the ends is disposed above the other end (upper and lower open ends) so as to define an upper end of the conduit which is in fluidic communication with an external environment of the structure and a lower end of the conduit to be arranged in fluidic communication with the appliance.
Terry fails to teach a screen assembly for substantially obstructing passage of solid matter or animals from the external environment and into the conduit through the upper end thereof, wherein the screen assembly comprises an annular resilient carrier body configured to be received in intimate relation over the upper end of the conduit and defining an opening, and a screen member defining a plurality of openings configured to obstruct passage of the solid matter or animals therethrough, wherein the screen member spans across said opening of the carrier body.
Bailey teaches (See fig 20) a screen assembly for substantially obstructing passage of solid matter or animals from the external environment and into a conduit (110, fig 19) through an end (upper end) of the conduit, wherein the screen assembly comprises an annular carrier body (11+1a, fig 19 or 20) configured to be received in intimate relation over the end of the conduit and defining an opening (inner space of carrier body), and a screen member (3, fig 20) defining a plurality of openings (screen inherently has openings) configured to obstruct passage of the solid matter or animals therethrough, wherein the screen member spans across said opening of the carrier body.
It would have been obvious at the time of filing to modify Terry as taught by Bailey by adding a screen device in order to prevent animals from going into the exhaust system.
As for the limitation that the carrier body is “resilient”, it would have been an obvious matter of design choice to modify the apparatus of Terry in view of Bryant to have a resilient carrier body since the present application does not show that the particular characteristic of the carrier body being resilient solves a particular problem or is for any specific purpose and because it appears that the apparatus would function equally well in either configuration.

Allowable Subject Matter
Claim 16-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762